865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Amos BROWN, a/k/a Nabb Ali, Petitioner.
No. 88-8018.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 18, 1988.Decided:  Dec. 2, 1988.

Amos Brown, Petitioner Pro Se.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Amos Brown, a/k/a Nabb Ali, petitions for a writ of mandamus directing the district court to address several issues allegedly ignored in the district court's denial of relief pursuant to 28 U.S.C. Sec. 2255.  Brown also filed an appeal of the district court's judgment.  This Court has entered judgment concerning Brown's appeal, affirming the district court's judgment in part and reversing it in part.  In these circumstances, a writ of mandamus is both unnecessary and inappropriate.   Cf. In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus relief is available only if other remedies are ineffective to vindicate petitioner's rights);  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus relief cannot be used as a substitute for an appeal).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition.


2
PETITION DENIED.